—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 4, 1991, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him to a term of 2 Vi to 5 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 496 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding the defendant guilty beyond a reasonable doubt of burglary in the third degree. Further, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
*131The issues raised by defendant concerning the credibility of prosecution witnesses were properly placed before the jury and, after considering the relative force of the conflicting testimony and the competing inferences which may be drawn therefrom, we find no reason on the record before us to disturb its determination.
The defendant concedes that he preserved for review only two objections to the prosecutor’s summation. Taken as a whole (see, People v Jorge, 171 AD2d 498, 499), the prosecutor’s conduct did not deprive the defendant of a fair trial. Concur— Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.